      Case 5:20-cv-00066-CWR-MTP Document 51 Filed 03/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               WESTERN DIVISION

 DANTE JOSEPH EVANS                                                                 PLAINTIFF

 V.                                                       CAUSE NO. 5:20-CV-66-CWR-MTP

 PELICIA T. HALL, ET AL.                                                         DEFENDANTS

                                             ORDER

       This matter is before the Court pursuant to the Report and Recommendation of the United

States Magistrate Judge, which was entered on January 29, 2021. Docket No. 50. The Report and

Recommendation notified the parties that failure to file written objections to the findings and

recommendations contained therein within 14 days after service would bar further appeal in

accordance with 28 U.S.C. § 636. Id.

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court. Accordingly, the

plaintiff’s claims against George Castro, Terry Daniel, Scott Middlebrooks, and Erika Perkins

are dismissed.

       SO ORDERED, this the 2nd day of March, 2021.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
